Citation Nr: 0721952	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-18 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for nasopharynx cancer 
claimed as due to herbicide agents used in Vietnam.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Boston, 
Massachusetts.  

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's nasopharynx cancer, first found many years 
after service, is not related to disease or injury in service 
or to herbicide exposure.


CONCLUSION OF LAW

Nasopharynx cancer was neither incurred nor aggravated in 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in October 2006.  Furthermore, while this 
case was undergoing development, the case of Dingess/Hartman 
was decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was notified of this decision in a 
letter issued in October 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for nasopharynx cancer

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  

Service connection will be presumed for certain chronic 
diseases (such as malignant tumors) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was on the ground in Vietnam, it is presumed 
that he was exposed to Agent Orange.  If such veteran 
subsequently develops certain disorders set out in the law 
and regulations, within the appropriate presumptive period, 
service connection may be presumed.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Regarding his Agent Orange claim, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He reports that he was exposed to Agent Orange during 
his service in Vietnam.  

Significantly, however, nasopharynx squamous cell cancer is 
not on the list of the presumptive diseases as referred to 
above, and was not manifested until many years after service.  
Accordingly, the Board concludes that the claim for service 
connection may not be granted via the Agent Orange 
presumption or the chronic disease presumption.  

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this regard, the service medical records reflect no 
complaint or finding diagnostic of squamous cell carcinoma.  
Further, the first diagnosis involving carcinoma is in March 
2002, when the veteran received private medical care, some 34 
years after service.  Furthermore, the record does not 
contain any medical opinion, which relates the squamous cell 
carcinoma disorder to the veteran's military service.  The 
only opinion of record that relates the current disorder to 
service is that of the veteran.  As a layperson, however, he 
does not have the medical expertise to conclude that there is 
an etiological relationship between his disorder and military 
service.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that nasopharynx squamous 
cell cancer is of service origin; was manifested within a 
year after service; or is related to service.  


ORDER

Service connection for nasopharynx squamous cell cancer is 
denied.


REMAND

The veteran claims that he has hearing loss that he noticed 
after returning from service.  A private medical statement 
from a physician treating the appellant's cancer noted that 
there was hearing loss that pre-existed the cancer treatment.  
It is unclear what information this opinion was based on.  
Appellant will be offered an opportunity to provide records 
of any treatment for hearing loss in the years after service.  

QTC examinations were conducted in June 2003.  The 
audiologist commented that she was unsure of the cause of the 
tinnitus (cancer or noise exposure).  It was noted that there 
was not excessive noise exposure in service.  It does not 
appear that a review of the claims folder was conducted.  It 
is not clear from her statements if, or, what additional 
testing would be needed to determine the etiology of the 
veteran's tinnitus.  Nor did the examiner comment on the 
etiology of the veteran's hearing loss.  Further medical 
opinion would be helpful in the determination of this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
to ascertain whether he had any treatment 
for tinnitus or hearing loss after 
service and prior to the onset of the 
cancer in 2002.  If so, attempts should 
be made to obtain any pertinent records.  
If not, no further attempt to obtain 
records is indicated.

2.  Thereafter, and whether or not 
records are obtained, the RO/AMC should 
make arrangements with the Brookline 
Hearing Services, in Brookline, 
Massachusetts, for the veteran's claims 
folder to be forwarded to the examiner 
who conducted the examination in June 
2003 (or, if unavailable, to another 
appropriate reviewer) in order to review 
the claims folder.  The veteran's 
complete claims folder must be made 
available to the examiner.  In an 
addendum, the examiner should provide 
opinion as to whether the veteran's 
currently diagnosed hearing loss and 
tinnitus are consistent with traumatic 
noise exposure associated with military 
service (that is, a probability of 50 
percent or better)?  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  A complete rational 
for any opinion expressed should be 
included in the report.  If the reviewer 
deems re-examination necessary, this 
should be done.

3.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


